DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Response to Amendment
	The amendment filed on 8/4/2021 has been entered.  Claims 1-2, 4, and 6-14 are pending in the application.  Claims 3 and 5 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 3/4/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is written as dependent on claim 5, however claim 5 was cancelled.  It is unclear from which claim 13 is intended to depend.  For examination purposes, the Examiner interprets claim 13 to be dependent upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (US 2009/0299328 A1) in view of Hetherington (US 2014/0088553 A1).
Regarding claim 1, Mudd discloses an injection device (see Fig. 11) comprising: 
a. a housing (not shown in Fig. 11, surrounds internal components 1100, see par. [0100]) having a first longitudinal axis (axis through 1118-1120); 
b. a medicament cartridge holder (cartridge locking/ejection mechanism 1108); and 
c. a drive assembly (rack 1102, worm gear 1118, motor shaft 1119, and motor 1120), including a drive shaft (motor shaft 1119) arranged concentrically about said first longitudinal axis (axis through 1118-1120), wherein the drive assembly (rack 1102, worm gear 1118, motor shaft 1119, and motor 1120) further comprises a worm gear (worm gear 1118) engaged in a rack (rack 1102) wherein rotation of said worm gear (worm gear 1118) about the first longitudinal axis (axis through 1118-1120) causes the rack (rack 1102) to advance axially forward or backward with respect to said worm gear (worm gear 1118) (see par. [0100]), and 
wherein said medicament cartridge holder (cartridge locking/ejection mechanism 1108) is arranged around a second longitudinal axis (axis through 1108) which is substantially parallel to but offset from the first longitudinal axis (axis through 1118-1120) (see Fig. 11).
However, Mudd fails to state wherein the drive assembly further comprises a worm gear rotational lock engageable with the worm gear.
Hetherington teaches an injection device (injection control device 80, see Fig. 8) wherein the drive assembly (spooling mechanism 84 and worm gear 85) further comprises a worm gear rotational lock (“clutch or locking/unlocking mechanism (not shown)”) engageable with the worm gear (worm gear 85) (see par. [0093]-[0094]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the worm gear of the device of Mudd to include the worm gear rotational lock of Hetherington in order to provide lockable control over the drive mechanism (see Hetherington par. [0093]), which would add an additional layer of safety and control to the device of Mudd.

Regarding claim 2, modified Mudd teaches the injection device of claim 1 substantially as claimed, wherein Mudd further teaches wherein the drive assembly comprises a rotational to axial coupling (rotation of worm gear 1118 axially displaces rack 1102, see par. [0100]), where the drive assembly is rotationally drivable by a motor (see par. [0100]) and is arranged to provide an axial force for ejecting a dose from the injection device (see par. [0100]). However, Mudd fails to explicitly state that the drive assembly is rotationally driveable by a torsion spring.
Mudd teaches other embodiments (see par. [0053] & [0061]) of injection devices which may be rotationally driveable by a torsion spring rather than a motor (see par. [0053] & [0061]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device of modified Mudd Fig. 11 to substitute the motor for a torsion spring in order to create an alternative manually operated device rather than an automatically operated device (see Mudd par. [0053] & [0061]).

Regarding claim 4, modified Mudd teaches the injection device of claim 1 substantially as claimed, wherein Mudd further teaches wherein said worm gear (worm gear 1118) is arranged around said first longitudinal axis (axis through 1118-1120) and said rack (rack 1102) is arranged around said second longitudinal axis (axis through 1108).

Regarding claim 10, modified Mudd teaches the injection device of claim 1 substantially as claimed, wherein Mudd further teaches a medicament cartridge (cartridge 1101).

Regarding claim 11, modified Mudd teaches the injection device of claim 10 substantially as claimed, wherein Mudd further teaches a medicament contained in the medicament cartridge (cartridge 1101) (see Mudd par. [0007] & [0100]).

Claims 7-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al. (US 2009/0299328 A1) in view of Hetherington (US 2014/0088553 A1), as applied to claims 1 and 11 above, further in view of Andersen (US 2015/0352288 A1).
Regarding claim 7, modified Mudd teaches the injection device of claim 1 substantially as claimed. However, modified Mudd fails to state that the drive assembly further comprises means engageable between the drive shaft and the worm gear and which, when engaged, rotationally lock the drive shaft and worm gear together.
Andersen teaches an injection device (see Fig. 4a) wherein the drive assembly comprises means (engagement C4) engageable between the drive shaft (pin 310) and the worm gear (gear 250) and which, when engaged, rotationally lock the drive shaft (pin 310) and worm gear (gear 250) together (see par. [0105]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly of modified Mudd to include the means of Andersen in order to prevent relative rotation between the drive shaft and worm gear during operation (see Andersen par. [0105]).

Regarding claim 8, modified Mudd teaches the injection device of claim 7 substantially as claimed, wherein Andersen further teaches that the means (engagement C4 of Andersen - see modifications of claim 7 in view of Andersen above) is a clutch (clutch engagement 254/314 of Andersen, Andersen par. [0105]).

Regarding claim 9, modified Mudd teaches the injection device of claim 7 substantially as claimed, wherein Andersen further teaches that said means (engagement C4 of Andersen - see modifications of claim 7 in view of Andersen above) is engageable before said worm gear rotational lock (clutch/locking/unlocking mechanism of Hetherington - see paragraphs [0093]-[0094] of Hetherington and modifications of claim 1 in view of Hetherington above) is disengaged (note: the clutch/locking/unlocking mechanism of Hetherington is manually triggered (Hetherington par. [0006]), so it can be engaged while the means of Andersen is engaged during dose administration).

Regarding claim 12, modified Mudd teaches the injection device of claim 11 substantially as claimed. However, modified Mudd fails to state that the medicament is selected from the group comprising antipsychotic substances including risperidone, hormones, antitoxins, substances for the control of pain, immunosuppressives, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, antibodies, oligonucleotide, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying anti-rheumatic drugs, erythropoietin, or vaccines, for use in the treatment or prevention of rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis, ulcerative colitis, hormone deficiency, toxicity, pain, thrombosis, infection, diabetes mellitus, diabetic retinopathy, acute coronary syndrome, angina, myocardial infarction, atherosclerosis, cancer, macular degeneration, allergy, hay fever, inflammation, anaemia, or myelodysplasia, or in the expression of protective immunity.
Andersen teaches an injection device which dispenses insulin for treating diabetes (see par. [0004]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament of modified Mudd to deliver insulin in order to aid in proper management of diabetes (see Andersen par. [0004]).

Regarding claim 14, modified Mudd teaches the injection device of claim 8 substantially as claimed, wherein Andersen further teaches that the clutch (clutch engagement 254/314 of Andersen, Andersen par. [0105]) comprises splines (teeth 314).

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/4/2021, with respect to the rejection(s) of claim(s) 5 (which has been incorporated into amended claim 1) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mudd et al. (US 2009/0299328 A1) as modified by Hetherington (US 2014/0088553 A1).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including wherein the worm gear rotational lock is disengageable from a forward end of the worm gear by being pushed axially forward by the drive shaft.  The closest prior art is Mudd et al. (US 2009/0299328 A1) as modified by Hetherington (US 2014/0088553 A1).  Mudd in view of Hetherington teaches the injection device of claim 1 (see claim 1 rejection above); however, neither Mudd nor Hetherington teach wherein the worm gear rotational lock is disengageable from a forward end of the worm gear by being pushed axially forward by the drive shaft.
In regards to claim 13, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the injection device as claimed, specifically including wherein the worm gear rotational lock engageable with the worm gear is engageable in a forward end thereof, so as to substantially prevent rotation of the worm gear.  The closest prior art is Mudd et al. (US 2009/0299328 A1) as modified by Hetherington (US 2014/0088553 A1).  Mudd in view of Hetherington teaches the injection device of claim 1 (see claim 1 rejection above; note: due to the 112(b) rejection of claim 13, claim 13 is being interpreted as dependent upon claim 1); however, neither Mudd nor Hetherington teach wherein the worm gear rotational lock engageable with the worm gear is engageable in a forward end thereof, so as to substantially prevent rotation of the worm gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783